

116 HR 3056 IH: Border Crisis Supplemental Appropriations Act, 2019
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3056IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Mr. Rogers of Alabama (for himself and Mr. Higgins of Louisiana) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide supplemental appropriations relating to border security, and for other purposes.
	
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, for the following purpose, namely:
			Department of Defense
			Military Personnel
 national guard personnel, armyFor an additional amount for National Guard Personnel, Army, for necessary expenses to respond to the significant rise in unaccompanied minors and family unit aliens at the southwest border and related activities, $172,056,000: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount provided under this heading shall be available only if the President designates such amount as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act.
			Operation and Maintenance
 operation and maintenance, armyFor an additional amount for Operation and Maintenance, Army for necessary expenses to respond to the significant rise in unaccompanied minors and family unit aliens at the southwest border and related activities, $135,603,000: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount provided under this heading shall be available only if the President designates such amount as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act.
 operation and maintenance, marine corpsFor an additional amount for Operation and Maintenance, Marine Corps for necessary expenses to respond to the significant rise in unaccompanied minors and family unit aliens at the southwest border and related activities, $13,025,000: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount provided under this heading shall be available only if the President designates such amount as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act.
 operation and maintenance, air forceFor an additional amount for Operation and Maintenance, Air Force for necessary expenses to respond to the significant rise in unaccompanied minors and family unit aliens at the southwest border and related activities, $35,372,000: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount provided under this heading shall be available only if the President designates such amount as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act.
 operation and maintenance, army national guardFor an additional amount for Operation and Maintenance, Army National Guard for necessary expenses to respond to the significant rise in unaccompanied minors and family unit aliens at the southwest border and related activities, $21,024,000: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount provided under this heading shall be available only if the President designates such amount as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act.
			Department of Health and Human Services
			Administration for Children and Families
 refugee and entrant assistanceFor an additional amount for Refugee and Entrant Assistance $2,881,552,000, to be merged with and available for the same period as funds appropriated in Public Law 115–245 for carrying out section 414 of the Immigration and Nationality Act, section 501 of the Refugee Education Assistance Act of 1980, section 462 of the Homeland Security Act of 2002, and section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount provided under this heading shall be available only if the President designates such amount as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act.
			Department of Homeland Security
			Security, Enforcement, and Border Protection
			U.S. Customs and Border Protection
 operations and supportFor an additional amount for Operations and Support for necessary expenses to respond to the significant rise in unaccompanied minors and family unit aliens at the southwest border and related activities, $479,528,000; of which $190,000,000 shall be available until September 30, 2020: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount provided under this heading shall be available only if the President designates such amount as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act.
 procurement, construction, and improvementsFor an additional amount for Procurement, Construction, and Improvements for necessary expenses to respond to the significant rise in unaccompanied minors and family unit aliens at the southwest border and related activities, $85,000,000, to remain available until September 30, 2023: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount provided under this heading shall be available only if the President designates such amount as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act.
			U.S. Immigration and Customs Enforcement
 operations and supportFor an additional amount for Operations and Support for necessary expenses to respond to the significant rise in unaccompanied minors and family unit aliens at the southwest border and related activities, and for the necessary expenses for enforcement of immigration and customs laws, detention and removal of aliens crossing the border unlawfully, and investigations, $534,566,000; of which $81,723,611 shall be available until September 30, 2020: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount provided under this heading shall be available only if the President designates such amount as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act.
			Department of Justice
			United States Marshals Service
 federal prisoner detentionFor an additional amount for Federal Prisoner Detention, $155,000,000: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount provided under this heading shall be available only if the President designates such amount as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act.
 This Act may be cited as the Border Crisis Supplemental Appropriations Act, 2019. 